Citation Nr: 0706782	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  96-24 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant meets the basic eligibility 
requirements for service-connected disability compensation 
benefits for injuries resulting from a motor vehicle accident 
that occurred on July [redacted], 1973.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service from May 1971 to 
February 1973.  He subsequently was a member of the Naval 
Reserve from February 1973 to February 1975.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida that denied the benefits sought.  
The Board most recently remanded the case for additional 
development in July 2004; the case has now been returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  The appellant was injured in a single car motor vehicle 
accident that occurred at approximately 7:30 A.M. on Sunday, 
July [redacted], 1973.

2.  Despite repeated searches by VA and the service 
department, no record demonstrating the appellant's service 
status on July [redacted], 1973, has been found.

3.  The appellant does not have any current disability due to 
injury that occurred on July [redacted], 1973, that was incurred or 
aggravated during any period of ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

The basic eligibility requirements for service-connected 
disability compensation benefits for injuries resulting from 
a motor vehicle accident that occurred on July [redacted], 1973, have 
not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
service connection claim by correspondence dated in August 
1994, April 1998, February 2004, and August 2004.  These 
documents informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  In those 
letters, the RO informed the appellant about what was needed 
to establish entitlement to service connection for injuries 
associated with Reserve duty.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the service medical records and 
service personnel records for the appellant; however, these 
records appear to be incomplete, despite repeated attempts by 
the RO and the service department to locate them.  

Records were obtained from the Defense, Finance and 
Accounting Service (DFAS).  The appellant was informed about 
the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  Relevant records were also 
obtained from a private hospital that provided medical 
treatment to the appellant after the vehicle accident in 
question on July [redacted], 1973; a police report covering the 
accident in question; and a copy of a report of separation 
proceedings which directed that the appellant be discharged 
from the U.S. Naval Reserve.  

The appellant did not provide any information to VA 
concerning available records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  Therefore, there is no duty to assist or 
notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  While the RO did not 
advise the appellant of such information relating to 
effective dates and disability ratings, because the Board has 
denied the appellant's claim, such information is not 
applicable to this case.  

The appellant was also provided with notice as to the 
evidence necessary to establish eligibility for service-
connected disability compensation, as well as the assistance 
VA would provide.  Proceeding with this case in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.  Therefore, there is no duty to assist 
that was unmet and the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

The appellant contends that he was enroute to reporting for 
Naval Reserve duty on July [redacted], 1973, when he was involved in 
a motor vehicle accident.  He maintains that he is entitled 
to service connection for his current residuals from the 
injuries he incurred that day.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the claim and the appeal will be denied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  "The term 'active 
military, naval, or air service' includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).  It 
follows from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA or injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 1110, 1131; see McManaway v. West, 13 Vet. App. 
60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 
(1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that 
the law "permits service connection for persons on inactive 
duty [training] only for injuries, not diseases, incurred or 
aggravated in line of duty").  

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1111, 1112, 1153; 38 C.F.R. 
§ 3.304(b), 3.306, 3.307, 3.309.  The advantages of these 
evidentiary presumptions do not extend to those who claim 
service connection based on a period of ACDUTRA or INACDUTRA.   
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that 
the Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any 
service-connected disabilities from that period); McManaway, 
13 Vet. App. at 67 (citing Paulson, 7 Vet. App. at 469-70, 
for the proposition that, "if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim" (emphasis in McManaway)); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  Thus, the evidentiary burden is 
on the appellant to show that he became disabled from an 
injury or disease incurred in line of duty during ACDUTRA or 
from an injury incurred in line of duty during INACDUTRA.

Any individual who, when authorized or required by competent 
authority, assumes an obligation to perform ACDUTRA or 
INACDUTRA, and who is disabled from an injury incurred while 
proceeding directly to or returning directly from such 
ACDUTRA or INACDUTRA, shall be deemed to have been on ACDUTRA 
or INACDUTRA, as the case may be.  VA will determine whether 
such individual was so authorized or required to perform such 
duty and whether the individual was disabled from injury so 
incurred.  In making such determination, there shall be taken 
into consideration the hour on which the individual began to 
proceed or return; the hour on which the individual was 
scheduled to arrive for or ceased to perform such duty; the 
method of travel employed; the itinerary; the method in which 
the travel was performed; and the immediate cause of 
disability.  Whenever any claim is filed alleging that the 
claimant is entitled to benefits by reason of this 
subsection, the burden of proof shall be on the claimant.  
38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

In accordance with 38 U.S.C.A. § 106, VA has the authority to 
determine whether the appellant was in active service, 
including INACDUTRA, at the time a claimed injury occurred.  
VA regulations governing requirements for establishing 
service for VA benefits purposes require military service 
department verification of the appellant's service.  See Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203.  
"[O]nly official service department records can establish if 
and when an individual was serving on active duty, [ACDUTRA], 
or [INACDUTRA]."  Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

This is a case in which all of the appellant's service 
records are not available.  In cases where the appellant's 
service records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the appellant in developing facts pertinent to his 
claim in a case where service records are presumed destroyed 
includes the obligation to search for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  Where 
the claimant's service records have been destroyed or lost, 
the Board is under a duty to advise the claimant to obtain 
other forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

Efforts to obtain the appellant's service medical and 
personnel records were made in February 1995, April 1998, 
July 1998, October 1998, August 2004, and June 2005; in each 
case, the National Personnel Records Center (NPRC) and the 
service departments, including the Naval Reserve Personnel 
Center, reported that no such records were found.  The RO 
also obtained records from the Defense, Finance and 
Accounting Service (DFAS).  As noted above, records were 
obtained from the hospital providing treatment to the 
appellant on the day in question; the police department 
responsible for investigating the accident in question; and 
the appellant and his father have both provided accounts.  
There appears to be no further sources of evidence that would 
support the claim, and further development would be futile.  

In these circumstances, the law does not establish a 
heightened "benefit of the doubt," only a heightened duty of 
the Board to consider the applicability of the benefit of the 
doubt, to assist the claimant in developing a claim, and to 
explain its decision when the appellant's medical records 
have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 
(1995).  Similarly, the case law does not lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 
(1996).

Service records show that the appellant served on active duty 
from May 1971 to February 1973.  He then entered the Naval 
Reserve.  The appellant's Record of Naval Reserve Service 
shows that he had 11 drills for the period from April 1, 1973 
to June 30, 1973.  He had two drills for the period from July 
1, 1973 to September 30, 1973.  No records of drills at any 
other time have been discovered.  

Pay information received from the Defense, Finance and 
Accounting Service (DFAS) for 1973 shows that the appellant 
received pay for drills through June 1973 only.  The 
appellant was retained on the Reserve rolls until his 
discharge in February 1975.  While it is uncertain whether 
the financial record is incomplete or whether the appellant 
was not compensated for the two drills he attended between 
July and September of 1973, the DFAS records provide no 
support for the appellant's current contention.  

There is no evidence of the existence of a line of duty 
determination by appropriate authorities to show that the 
accident was duty related.  The specific purpose of a line of 
duty determination is to establish that an injury was 
incurred pursuant to military duties, and the absence of such 
a determination is generally indicative of a lack of duty 
status.  It is also highly significant that in its 
documentation separating the appellant from service, the U.S. 
Naval Reserve made no mention of the appellant's duty status 
at the time of the claimed incident.  

The absence of such reports at the time of the incident and 
the alleged resulting discharge from Naval Service is 
probative, as such would have been contemporaneously and 
specifically generated by officials with the duty to record 
the contents of such a document, akin to a official record 
which generally enjoys a high degree of probative value in 
the law.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision). 

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence. See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
appellant. See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table). It has also been observed that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence." Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997).

Given the responsibility to evaluate such evidence, the Board 
has carefully considered the account of the appellant and his 
father.  The appellant contends that he was "directly" 
enroute to the Reserve Center; and that he was visited in the 
hospital after the accident by someone from his Naval Reserve 
unit, who advised the appellant that the Navy would not 
compensate him for his injuries.  The appellant's father has 
stated that the appellant was in duty uniform on the day of 
the accident.  

The evidence of record includes a copy of the police accident 
report for the single-car accident.  This police report is 
dated July [redacted], 1973, and the form was completed at 7:55 A.M.  
The officer stated that the day was a Sunday and that the 
roadway was wet from rain.  The officer concluded that the 
appellant was operating the vehicle in a manner that was too 
fast for the conditions.  The appellant was the only occupant 
of the car and he was taken by ambulance to a nearby 
hospital.  The records from that hospital indicate that the 
appellant sustained severe facial injuries and various 
fractures in the crash.  These fractures included a compound 
fracture of the nose and fractures of the lumbar vertebrae.  

The Board accords no credibility to the appellant's account 
of his destination on the morning of July [redacted], 1973.  Firstly, 
the Board takes judicial notice of the location of the 
appellant's residence on the date in question, as well as the 
location of the Naval and Marine Corps Reserve Center and the 
location of the accident as indicated on the official police 
report.  See McCreary v. Nicholson, 19 Vet. App. 324 (2005); 
Smith (Brady) v. Derwinski, 1 Vet. App. 238 (1991) (Generally 
observing that tribunals may take "judicial notice" of 
information which is not subject to reasonable dispute); Fed. 
R. Evid. 201(b)).  

According to http://www.mapquest.com, the driving distance 
between the appellant's former home and the Naval and Marine 
Corps Reserve Center is approximately 5.5 miles and travel 
time between the two points is estimated to be 10 minutes.  
However, the Naval and Marine Corps Reserve Center is located 
east and slightly south of the appellant's residence at the 
time.  

Review of the police accident report indicates that the 
accident occurred 688 feet north of the intersection of Van 
Reed Road and Dwight Street and that the appellant was 
driving south at the time of the accident.  According to 
http://www.mapquest.com, this intersection is almost half a 
mile north of the appellant's residence.  Thus, the appellant 
appears to have been driving south towards his residence and 
not directly on his way from his house to the Naval and 
Marine Corps Reserve Center contrary to his statements.  If 
he had been going directly from his house, he would have been 
either going south from there or north from there, not 
heading south from a point four-tenths of a mile north of his 
house.

Similarly, the account of the appellant's father is without 
credibility.  The Board has also carefully reviewed the 
police report in question, and contrary to the appellant's 
father's review, it makes no mention of the fact that the 
appellant was a veteran.  Compare police report and statement 
of the appellant's father, dated December 10, 2004, paragraph 
2.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). Regarding this issue, the evidence preponderates 
against the claim, particularly because in this narrow 
situation the burden is on the claimant to show that his 
travel was pursuant to active duty.  The benefit-of-the-doubt 
rule accordingly does not apply.

	(CONTINUED ON NEXT PAGE)



ORDER

The criteria for basic eligibility for service-connected 
disability compensation benefits for injuries resulting from 
a motor vehicle accident that occurred on July [redacted], 1973, have 
not been satisfied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


